Citation Nr: 0512089	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-36 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, 
also claimed as secondary to service-connected bilateral knee 
disability.  

2.  Entitlement to an increased rating for postoperative 
dislocation and anterior cruciate ligament reconstruction of 
the right knee with instability, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for postoperative 
dislocation of the right knee with degenerative changes, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an extension of a temporary 100 percent 
convalescent rating beyond August 31, 2002 under 38 C.F.R. 
§ 4.30.

5.  Whether there was clear and unmistakable error (CUE) in 
the January 1987 RO rating decision that denied service 
connection for residuals of a left knee injury.  

6.  Whether there was CUE in the March 1989 RO rating 
decision that did not consider the issue of entitlement to 
service connection for a left knee disability based on 
findings of a January 1989 VA examination.  

7.  Whether there was CUE in the July 1991 RO rating decision 
that reduced the evaluation of the right knee disability from 
20 percent to 10 percent, effective November 1, 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1986.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 RO rating 
decision.  

In February 2005, the veteran testified at a personal hearing 
in Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge who has been designated to make the final 
disposition of this proceeding for VA.  

The Board notes that the RO in September 2004 certified for 
appeal to the Board the issue of an increased rating for a 
left knee disability.  It is noted that in its April 2002 
rating decision, the RO also denied an increased rating for a 
left knee disability.  In a statement received in October 
2002, the veteran clearly indicated that he had "no 
disagreement" with regard to such determination, even though 
his left knee continued to be symptomatic.  Thus, the RO did 
not include the left knee issue in the statement of the case 
issued in September 2003.  It is not entirely clear why the 
RO subsequently included the issue in a supplemental 
statement of the case in April 2004, particularly as the 
veteran had not submitted any arguments related to it.  In 
any case, and despite the fact that testimony was accepted 
regarding the left knee in February 2005, the issue of an 
increased rating for a left knee disability is not properly 
before the Board and will not be addressed in this document.  

All but the CUE issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision dated in January 1987, the RO 
denied service connection for residuals of a left knee 
injury; such determination was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.

2.  In an unappealed decision dated in March 1989, the RO did 
not consider the issue of entitlement to service connection 
for a left knee disability based on findings of a January 
1989 VA examination; such determination was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

3.  In an unappealed decision dated in July 1991, the RO 
reduced the evaluation of the right knee disability from 20 
percent to 10 percent, effective November 1, 1991; such 
determination was not in accordance with regulations then in 
effect.

CONCLUSIONS OF LAW

1.  The January 1987 RO rating decision that denied service 
connection for residuals of a left knee injury is final.  
38 U.S.C. § 4005(b),(c) (West 1982); 38 U.S.C.A. § 
7105(b),(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1986); 38 C.F.R. §§ 3.104, 20.201, 20.302 (2004).  

2.  The March 1989 RO rating decision that did not consider 
the issue of entitlement to service connection for a left 
knee disability based on findings of a January 1989 VA 
examination is final.  38 U.S.C. § 4005(b),(c) (West 1988); 
38 U.S.C.A. § 7105(b),(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1988); 38 C.F.R. §§ 3.104, 20.201, 20.302 
(2004).  

3.  The July 1991 RO rating decision that reduced the 
evaluation of the right knee disability from 20 percent to 10 
percent was clearly and unmistakably erroneous.   38 C.F.R. 
§§ 3.105 (a), 3.344 (1991).

4.  The January 1987 RO rating decision denying service 
connection for residuals of a left knee injury, and the March 
1989 RO rating decision that did not consider the issue of 
entitlement to service connection for a left knee disability 
based on findings of a January 1989 VA examination were not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The duties to notify and assist contained in The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001).  The Board nonetheless notes that the veteran in this 
case has been clearly advised of the criteria governing 
determinations as to CUE and the evidence considered in this 
appeal, and has been afforded opportunity to respond, to 
include at a personal hearing before the undersigned in 
February 2005.  Therefore, the Board finds that the record is 
ready for appellate review.

II.  Merits of the CUE Claims

A.  Factual Background

The veteran served on active duty from November 1982 to 
September 1986.  Service medical records show that he was 
seen in May 1984 with left knee complaints, to include giving 
out.  The impression was chondromalacia patella.  In 
September 1985, the veteran sustained a hyperextension injury 
of both knees, right worse than left, when he fell over a 
refueling hose aboard ship in high seas as a result of a wave 
hitting him from behind.  He complained of severe pain in 
both knees and underwent surgery on the right knee.  In 
January 1986, he complained of left knee pain due to carrying 
additional weight over the past four months.   

At the time of a VA general medical examination in October 
1986, the examiner noted that a specialist's examination was 
conducted in regard to the right knee and that examination of 
the rest of the musculoskeletal system was normal.  There 
were no complaints or diagnosis referable to the left knee 
noted on the examination report.  

 In a January 1987 rating decision, the RO denied service 
connection for residuals of a left knee injury.  In a letter 
dated in January 1987, the RO notified the veteran at his 
address of record of the determination made and of his 
appellate rights with respect to the January 1987 decision; 
he did not appeal.  

In November 1988, the RO requested the VA medical center to 
schedule the veteran for a routine VA examination, in order 
to evaluate his service-connected right knee; there was no 
reference to the left knee in the request.  At the time of a 
VA orthopedic examination in January 1989, the examiner noted 
the in-service injury and complaints relevant to the right 
knee but also stated that the veteran had complaints 
regarding his left knee.  On examination, objective findings 
were reported with regard to both knees.  The impressions 
were anterior cruciate ligament insufficiency of the right 
knee, status post medial and lateral collateral ligament 
reconstruction, and mild anterior cruciate ligament 
insufficiency of the left knee.  

In a March 1989 rating decision, the RO confirmed and 
continued the disability rating assigned to the veteran's 
service-connected right knee.  The RO did not evaluate or 
mention the left knee disability.  In a letter dated in March 
1989, the RO notified the veteran at his address of record of 
the determination made and of his appellate rights with 
respect to the March 1989 decision.  He did not appeal, and 
there was no communication from him relevant to a left knee 
disability.  

In January 1991, the RO requested the VA medical center to 
schedule the veteran for a routine VA examination, in order 
to evaluate the service-connected right knee.  At the time of 
a VA orthopedic examination in March 1991, the veteran 
reported that he had a good result from the in-service right 
knee surgery.  He also reported that he could not run for 
prolonged periods, that he played racquetball but quit after 
playing a couple of games, and that he experienced right knee 
pain.  On examination, there was some enlargement of the 
right knee when compared with the normal left knee.  There 
was no instability.  There was full range of motion of the 
right knee.  Two scars were noted about the knee.  The 
diagnosis was severe injury of the right knee, postoperative.  

In an April 1991 rating decision, the RO proposed to reduce 
the rating of the veteran's service-connected right knee 
disability from 20 percent to 10 percent, based on findings 
of the January 1991 VA examination that the RO stated had 
indicated improvement in his condition.  In a letter dated in 
May 1991, the RO notified the veteran at his address of 
record of the proposed reduction and provided him an 
opportunity to submit evidence to show that the proposed 
action should not be taken.  The veteran did not respond.  

In a July 1991 rating decision, the RO effectuated its 
previous proposal and reduced the rating of the veteran's 
service-connected right knee disability from 20 percent to 10 
percent, to be effective on November 1, 1991.  In a letter 
dated in August 1991, the RO notified the veteran at his 
address of record of the determination made and of his 
appellate rights with respect to the August 1991 decision; he 
did not appeal.  

Records in the claims file indicate that, following receipt 
of claims in October 1993 from the veteran, the RO granted 
service connection for a left knee disability and granted an 
increased rating for the service-connected right knee 
disability.  

B.  Legal Criteria and Analysis

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2004).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b),(c) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302(a) 
(2004).

The RO notified the veteran of its January 1987, March 1989, 
and July 1991 rating decisions within a month of the 
determinations, but no further communication was received 
from the veteran or his representative within the allowed 
time period for filing a notice of disagreement with the 
decision.  Thus, the January 1987, March 1989, and July 1991 
decisions became final.  38 U.S.C. § 4005(b),(c) (West 1982 
and 1988); 38 U.S.C.A. § 7105(b), (c) (West 1991 and 2002); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1986, 1988, and 1991); 
38 C.F.R. §§ 3.104, 20.201, 20.302 (2004).  

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2004).

The veteran contends that the January 1987, March 1989, and 
July 1991 RO rating decisions were clearly and unmistakably 
erroneous.  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . .

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Baldwin v. West, 13 Vet. App. 1 (1999); Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

1.  CUE in the January 1987 RO Rating Decision

As noted above, in its January 1987 rating decision, the RO 
denied service connection for residuals of a left knee 
injury.  The veteran argues that CUE exists in the January 
1987 RO decision because service connection for a left knee 
disability would have been granted had the examiner at the 
time of the October 1986 VA examination adequately addressed 
the left knee.  In support of his claim, he cites a 
regulation (38 C.F.R. § 4.2) that provides that a rating 
board should return an examination report as inadequate if it 
does not contain sufficient detail.  

After a careful review of the evidence, the Board finds that 
the veteran has not raised a valid claim of CUE.  It appears 
that the veteran's challenge is to the RO's application of 
the statutory or regulatory provisions in effect at the time 
of the January 1987 rating decision.  That is, he maintains 
that correct application of the existing law in January 1987 
would have produced a manifestly different outcome, namely 
the award of service connection for a left knee disability.  

The record shows that in January 1987 the RO denied service 
connection for residuals of a left knee injury, determining 
that there was no current left knee disability shown on a 
recent examination.  The rating decision was based on the 
veteran's claim, service medical records, and a VA 
examination report.  On his claim filed in September 1986, 
the veteran indicated that he had incurred an injury to both 
knees during service in September 1985.  However, as a result 
of a VA examination in October 1986, only a right knee 
disability was diagnosed.  There were neither left knee 
complaints nor diagnosis of a left knee disability at the 
time of the examination.  

To determine whether the RO correctly applied the law at the 
time of the January 1987 rating decision, the Board must 
apply the laws and regulations then in effect.  The legal 
criteria in effect at the time of the January 1987 rating 
decision are essentially the same as at present:  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces . . .  
U.S.C. § 310 (1982); 38 C.F.R. § 3.303(a) (1986).  

In this case, the RO in January 1987 considered all of the 
evidence of record, which consisted of the veteran's 
application for disability compensation, service medical 
records, and a VA examination report, when it denied the 
veteran's claim of service connection.  The Board finds that 
the conclusion reached by the RO in the January 1987 rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  

The RO in January 1987 determined, in essence, that there 
were no residuals of a left knee injury present, which is 
substantiated by the VA examination report.  The veteran 
himself did not submit any medical evidence to show that he 
did in fact have a left knee disability or any left knee 
residuals from his in-service knee injury.  Thus, in 
construing the evidence as demonstrating that a current left 
knee disability did not exist, the RO's decision cannot be 
said to have been undebatably erroneous in January 1987.  

In the present case, the veteran has made no allegations that 
the correct facts as they were known at the time were not 
before the RO in January 1987.  Instead, the veteran contends 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  He asserts that, had the RO 
correctly applied the law, he would have been awarded service 
connection for a left knee disability.  Further, he 
challenges the examination report of October 1986, claiming 
that it was not sufficiently comprehensive in its evaluation 
of his left knee.  To the extent that he is arguing that VA 
failed to fulfill its duty to assist a claimant, such does 
not constitute CUE.  See Crippen, Caffrey, supra.

The Board finds that the veteran's contentions may be 
construed as representing a disagreement as to how the facts 
were weighed or evaluated.  Such is not a basis for a valid 
claim of CUE.  See Russell, Fugo, supra.  There is nothing in 
the evidence from the time of the January 1987 rating 
decision that would compel a conclusion, to which reasonable 
minds could not differ, that service connection for a left 
knee disability was warranted.  The file shows that the RO's 
decision in January 1987 was in accordance with U.S.C. § 310 
(1982); 38 C.F.R. § 3.303(b) (1986).  The Board emphasizes 
that the veteran's remedy at that time was to appeal the 
January 1987 decision.  He did not do so and the Board may 
not now re-weigh the facts as considered by the RO in January 
1987.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In sum, the veteran has not 
shown an undebatable error in the January 1987 rating 
decision that would manifestly change the outcome of the 
decision.  That rating decision was reasonably supported by 
the evidence of record at that time and were consistent with 
the laws and regulations then in effect.  Consequently, the 
appeal must be denied.  

2.  CUE in the March 1989 RO Rating Decision

As noted above, in its March 1989 rating decision, the RO 
addressed the issue of evaluation of a right knee disability 
and did not consider the issue of entitlement to service 
connection for a left knee disability.  The veteran argues 
that CUE exists in the March 1989 RO decision for the reason 
that, based on findings of a January 1989 VA examination, the 
RO should have considered the issue of service connection for 
a left knee disability, particularly given his claim of such 
two years previously.  He also asserts that the RO basically 
ignored available medical evidence of a left knee condition 
and determined not to treat the left knee thereafter, which 
resulted in additional injuries to the left knee later on.  

The Board finds, however, that the veteran has not raised a 
valid claim of CUE.  It appears that the veteran's challenge 
is to the RO's application of the statutory or regulatory 
provisions extant at the time of the March 1989 rating 
decision.  That is, he maintains that correct application of 
the existing law in March 1989, as well as the exercise of 
fairness, would have produced a manifestly different outcome, 
specifically the award of service connection for a left knee 
disability.

To determine whether the RO correctly applied the law at the 
time of the March 1989 rating decision, the Board reviews the 
laws and regulations then in effect.

A specific claim in the form prescribed by the Administrator 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C. § 
3001(a) (1988); 38 C.F.R. § 3.151 (1988).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Veterans Administration, from a claimant, his or her duly 
authorized representative, . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155 
(1988).  

In this case, the RO in March 1989 did not consider the issue 
of service connection for a left knee disability, despite the 
fact that a January 1989 VA examination report of record at 
that time showed clinical findings and a diagnosis of a left 
knee disability.  The Board finds that the claimed omission 
of the RO to adjudicate a left knee disability claim was 
reasonably supported by the evidence of record at that time 
and was consistent with the laws and regulations then in 
effect.  The RO's action, or inaction, in March 1989 cannot 
be said to have been undebatably erroneous, given that there 
was no claim - formal or informal - relevant to the left knee 
in the record at that time.  

The veteran argued at his hearing in February 2005 that the 
report of VA examination dated in January 1989, which 
pertains to disability in both knees, should have been 
accepted as a claim for benefits with regard to the left knee 
and specifically as a claim to reopen the finally adjudicated 
claim.  However, a report of examination may be accepted as 
an informal claim to reopen, with respect to a left knee 
disability, only where a claim specifying the benefit sought 
is received within one year from the date of such 
examination.  See 38 U.S.C. § 501 (1988); 38 C.F.R. § 3.157 
(1988).  In this case, the veteran did not submit a claim 
within one year of the January 1989 VA examination, 
identifying disability compensation for a left knee 
disability as a benefit he sought.  

In sum, there is nothing in the evidence from the time of the 
March 1989 rating decision that would compel a conclusion, to 
which reasonable minds could not differ, that the RO should 
have adjudicated a claim of service connection for a left 
knee disability.  The file shows that the RO's decision in 
March 1989 was in accordance with U.S.C. § 3001(a) (1988); 38 
C.F.R. §§ 3.151, 3.155, 3.157 (1988).  The Board emphasizes 
that the veteran's remedy at that time was to file a claim 
specifying his desire for disability compensation for a left 
knee disability.  He did not do so and the Board may not now 
re-weigh the facts as considered by the RO in March 1989.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In this case, the veteran has 
not shown an error in the March 1989 rating decision that 
would manifestly change the outcome of the decision.  The 
March 1989 rating decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect.  Consequently, the 
appeal must be denied.  

3.  CUE in the July 1991 RO Rating Decision

As noted above, in its July 1991 rating decision, the RO 
reduced the evaluation of the service-connected right knee 
disability from 20 percent to 10 percent, effective November 
1, 1991.  Such rating reduction was made pursuant to 
38 C.F.R. § 3.105(e) (1991), which sets forth due process 
requirements that must be met prior to reducing a compensable 
evaluation.  The veteran argued that CUE exists in the July 
1991 RO decision for the reason that the condition of his 
service-connected right knee was such that it had not in fact 
improved but was progressively becoming more severe.  He 
asserts that, at the time of the July 1991 decision, the RO 
had not considered the entire medical record as it should 
have done (under 38 C.F.R. § 4.2) and arbitrarily reduced his 
right knee disability rating.  In particular, he states that 
the RO's suggestion in August 1991 that his anterior cruciate 
ligament was intact was in error, because the facts in the 
record would have shown that his ligament was "ruptured" 
and that he had had his medial meniscus "excised" in 1985.  

The Board need not address the the specific factual 
contentions of the status of his right knee impairment 
because there was error in the application of the law in 
1991.  The regional office failed to apply the provisions of 
38 C.F.R. § 3.344(a) in its adjudication.  This subsection 
was to be applied because subsection (c) of section 3.344 
made it applicable because the rating under consideration was 
in effect for more than five years.  For purposes of applying  
38 C.F.R. § 3.344(c), the effective dates of the ratings 
control.  See Brown v. Brown, 5Vet. App. 413, 417(1993).  
(The rating of 20 percent was made effective September 12, 
1986, in the rating decision of January 14, 1987;  the rating 
decision of July 25, 1991, reduced the rating to 10 percent, 
effective November 1, 1991.)  A rating reduction accomplished 
without application of 38 C.F.R. § 3.344 where such 
application is required is void ab initio.  Brown at 422; 
Kitchens v. Brown, 7 Vet. App. 320, 325.  Accordingly, it 
follows that the rating decision of July 25, 1991, was 
clearly and unmistakably erroneous in attempting to reduce 
the rating for the right knee.    



ORDER

The January 1987 RO rating decision that denied service 
connection for residuals of a left knee injury was not 
clearly and unmistakably erroneous, and the claim is denied.  

The March 1989 RO rating decision that did not consider the 
issue of entitlement to service connection for a left knee 
disability, based on findings of a January 1989 VA 
examination, was not clearly and unmistakably erroneous, and 
the claim is denied.  

The July 1991 RO rating decision that reduced the evaluation 
of the right knee disability from 20 percent to 10 percent, 
effective November 1, 1991, was clearly and unmistakably 
erroneous, and the claim is allowed.  


REMAND

With regard to the issues of service connection for a back 
disability including claimed as secondary to service-
connected knee disabilities, increased ratings for right knee 
disabilities, and an extension of a temporary 100 percent 
convalescent rating beyond August 31, 2002 under 38 C.F.R. 
§ 4.30, remand is warranted in this appeal to provide 
adequate notification in regard to claim development and to 
ensure that all pertinent evidence is associated with the 
claims file, consistent with the VCAA and its implementing 
regulations.

First, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA redefined the obligations 
of VA with respect to its duties to notify and assist a 
claimant.  For example, the VCAA requires VA to notify the 
claimant and his representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate his claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised the veteran of the 
redefined obligations of the VA, as contained in the VCAA, in 
regard to his claims.  Specifically, the RO has not notified 
the veteran of what information or evidence is needed from 
him and what the VA has done and will do to assist him in 
substantiating his claims of entitlement to service 
connection for a back disability, increased ratings for right 
knee disabilities, and an extension of a temporary 100 
percent rating beyond August 31, 2002 under 38 C.F.R. § 4.30.  
VCAA notice was furnished in March 2001 and December 2002, 
but the notice either failed to address the veteran's 
specific claims or was inadequate on its face.  Thus, on 
remand, the RO must ensure compliance with the notice 
provisions contained in the VCAA, to include sending any 
additional letters to the veteran, as deemed appropriate.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, in regard to the claim of service connection for a 
back disability, the veteran contends that he initially 
injured his back during service coincident with the injuries 
to his knees.  Alternatively, he argues that his present back 
condition is also the result of an altered gait brought on by 
his service-connected bilateral knee disability.  A review of 
the record indicates that the veteran's private physician in 
October 2000 opined that "there is a very good chance and 
that it is reasonable to believe that [the veteran's] back 
problems are related to his knee problems."  As the veteran 
has not been afforded a comprehensive examination in regard 
to the back, the RO should order a contemporaneous 
examination to address the etiology of any back disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claims of service 
connection for a back disability (to 
include on a secondary basis), increased 
ratings for right knee disabilities, and 
an extension of a temporary 100 percent 
convalescent rating beyond August 31, 2002 
under 38 C.F.R. § 4.30. 

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the current nature and etiology 
of all back disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report.  All necessary 
tests should be conducted.  The examiner 
should identify all existing back 
disorders, based upon the examination 
results and the review of the claims 
file.  The examiner's attention is drawn 
to the veteran's claim of having back 
problems attributable to an in-service 
injury coincident with injuries sustained 
to both knees, as well as the private 
physician's opinion of October 2000 
possibly relating a back condition to the 
veteran's knee disabilities.  The 
examiner should furnish an opinion as to 
whether it is more likely than not or 
less likely than not that a currently 
diagnosed back disability is (a) 
etiologically related to the veteran's 
period of active service from November 
1982 to September 1986, or alternatively 
(b) proximately due to or the result of 
his service-connected bilateral knee 
disability.  The rationale for all 
opinions offered should be provided.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of service connection for a back 
disability including claimed as secondary 
to service-connected knee disabilities, 
increased ratings for right knee 
disabilities, and an extension of a 
temporary 100 percent convalescent rating 
beyond August 31, 2002 under 38 C.F.R. 
§ 4.30, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


